CORRECTED NOTICE OF ALLOWANCE
The Examiner issued a corrected notice of allowance since there are only claims 1-19. The Examiner added in error claim 20. 

DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 12/2/2020. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 12/2/2020. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Yamagata in view of Yamagata2 does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, The Examiner respectfully disagrees. The Examiner states that reviewing the claim, the Examiner should compose a new rejection under 35 U.S.C. 112(b), therefore, the Examiner contacted Applicant’s representative for an Examiner Amendment.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Blair Hoyt, Attorney of Record, on 1/14/2010. The application has been amended as follows:
Claim 1.	(Currently Amended)	A method for determining at least one first characteristic value of blood in a patient, the at least one first characteristic value describing iron content of the blood, the method comprising: 
acquiring, via a computed tomography device, computed tomography data of the patient for at least two energy levels of radiation using multi-energy computed tomography;
defining a region of interest in at least one image data set reconstructed from the acquired computed tomography data, the region of interest including the blood; 
determining attenuation coefficients for each energy level of the at least two energy levels in at least the defined region of interest;
performing material decomposition into at least two materials using the determined attenuation coefficients to obtain at least a fraction of iron in the blood of the defined region of interest, one material of the at least two materials being iron ; and
based on the fraction of iron.

Claim 12.	(Currently Amended)	A computed tomography device, comprising:
at least one acquisition arrangement including an x-ray source and an x-ray detector; and
a control device, configured to determine at least one first characteristic value of blood in a patient, the at least one first characteristic value describing iron content of the blood, by at least: 
acquiring, via a computed tomography device, computed tomography data of the patient for at least two energy levels of radiation using multi-energy computed tomography,
defining a region of interest, in at least one image data set reconstructed from the acquired computed tomography data, the region of interest including the blood, 
determining attenuation coefficients for each energy level of the at least two energy levels in at least the defined region of interest,
performing material decomposition into at least two materials using the determined attenuation coefficients to obtain at least a fraction of iron in the blood of the defined region of interest, one material of the at least two materials being iron, and
based on the fraction of iron.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1-19 are allowed since the closest prior arts are Yamagata (U.S. Patent Pub. No. 2015/0038827), Yamagata (U.S. Patent Pub. No. 2015/0037250), Wang et al (U.S. Patent Pub. No. 2018/0321347), Ida et al (U.S. Patent Pub. No. 2015/0348289). 
However, when looking at all the available prior arts, none teach that determining attenuation coefficients for each energy level of the at least two energy levels in at least the defined region of interest; and performing material decomposition into at least two materials using the determined attenuation coefficients to obtain at least a fraction of iron in the blood of the defined region of interest, one material of the at least two materials being iron.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 12/2/2020. The drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665